TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00044-CV


                           Yasamin Sadreddinihemrjordi, Appellant

                                                  v.

                                     Neema Rezaee, Appellee



              FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-19-005646, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on April 22, 2021.

On May 6, 2021, we notified appellant that no clerk’s record had been filed due to appellant’s

failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record.

The notice requested that appellant make arrangements for the clerk’s record and submit a status

report regarding this appeal by May 17, 2021. Further, the notice advised appellant that the

failure to comply with this request could result in the dismissal of the appeal for want of

prosecution. To date, appellant has not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that appellant is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: July 14, 2021




                                                 2